DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 14-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0182185 A1 Koyama et al.
2:	As for Claim 1, Koyama et al teaches in Paragraphs [0006, 0010 and 0011] and depicts in Figure 1 An image processing device comprising: an input part configured to input an input image; a cutout part configured to cut out a plurality of image regions from the input image input 5by the input part (110); and a luminance change part (120-140) configured to execute luminance change of each of the image regions cut out by the cutout part.
3:	As for Claim 2, Koyama et al teaches in Paragraphs [0006, 0010 and 0011] and depicts in Figure 1 further comprising: 10a luminance information calculation part (110) configured to calculate luminance information that is information on luminance for each of the image regions cut out by the cutout part, wherein the luminance change part (120-140) is configured to execute the luminance change of a corresponding image region in the image regions on a basis of the luminance information for each of the image regions calculated by the luminance information calculation part.
4:	As for Claim 14, Koyama et al teaches in Paragraphs [0005-0006] wherein the luminance information calculation part calculates a luminance histogram as the luminance information, the luminance -34-File: 107225usf histogram being a histogram of the luminance of the image regions.
5:	As for Claim 15, Koyama et al teaches in Paragraphs [0091-0092] wherein the luminance information calculation part calculates the luminance information on a basis of luminance of an attention 5point region (person in image), the attention point region (person) being a region in which a target (person) to be noted is present in the image region.
6:	As for Claim 16, Koyama et al teaches in Paragraphs [0010 and 0011] and depicts in Figure 1 An image processing device comprising: a cutout part (110) configured to cut out a plurality of image regions (different pixel regions) from an input image; and 10a switching image generation part (120-140) configured to generate an image gradually changed from one of the image regions to another image region, the image regions being cut out by the cutout part (Paragraph [0006]).
7:	As for Claim 17, Koyama et al teaches in Paragraphs [0010 and 0011] and depicts in Figure 1 An image processing method executed by an image processing device, the image 15processing method comprising: inputting an input image; cutting out a plurality of image regions from the input image (110); a luminance information calculation step of calculating luminance information for each of the image regions that has been cut out (110), the luminance information being information on 20luminance; and a luminance change step of executing luminance change of a corresponding image region on the image regions on a basis of the luminance information for each of the image regions calculated in the luminance information calculation step (Paragraph [0006]).
8:	As for Claim 21, Claim 21 is rejected for reasons discussed related to Claim 16.
Allowable Subject Matter
Claims 3-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 12, 2022